SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company Material Fact Merger of Companhia Mexilhão do Brasil Rio de Janeiro, March 1 st , 2011  Petróleo Brasileiro S.A.  Petrobras, in compliance with the provision in CVM Instruction 358/02, publicly announces that its Board of Directors approved the merger offer of its wholly-owned subsidiary Companhia Mexilhão do Brasil (CMB) and that the cited merger will be voted on by its shareholders in a timely convened Special Shareholders Meeting. CMB was established in order to raise funds for the construction of a fixed jacket platform which will be used to produce natural gas in the Mexilhão field. The cited financial structuring provided that, following the Projects termination, Petrobras would acquire the representative shares of CMBs capital stock, which took place on 01.12.2011. In order to simplify its corporate structure and reduce costs, Petrobras proposes that the merger of CMB be voted on in a Special Shareholders Meeting. Given that this entails the merger of a wholly-owned subsidiary, there will be no increase in Petrobrass capital stock or issuance of new shares. The representative shares of the capital stock of the cited wholly-owned subsidiary will be dissolved, furthering the necessary accounting adjustments at Petrobras. The Company will keep its shareholders and the general market timely and adequately informed with respect to any developments related to the merger transaction until it is completed. Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A.  Petrobras www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 01, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
